UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2274



JAMES E. WRIGHT, SR.,

                                            Plaintiff - Appellant,

          versus

MASS TRANSIT ADMINISTRATION; WILLIAM F.
COLLINS; EARLINE WARD; HASSELINE CROWDER;
DEBRA CROSBY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-96-
99-AMD)

Submitted:   December 19, 1996         Decided:     December 30, 1996

Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


James E. Wright, Sr., Appellant Pro Se. Kathleen J. Masterton,
Assistant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order adopting the

magistrate judge's recommendation to dismiss his employment dis-

crimination action filed under Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e (1994). We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,
we affirm on the reasoning of the district court. Wright v. Mass
Transit Admin., No. CA-96-99-AMD (D. Md. Aug. 1, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2